Exhibit 10.1 SECOND AMENDMENT TO EMPLOYMENT AGREEMENT This Second Amendment to Amended and Restated Employment Agreement (" Agree ment ") is made as of July 14, 2016 (the " Effective Date "), by and among Mercantile Bank Corporation, a Michigan corporation (the " Company ”), Mercantile Bank of Michigan, a Michigan banking corporation (the " Bank ", and collectively with the Company, the " Employers ", and each an “ Employer ”), and Michael H. Price (the " Employee "). RECITALS A.The Company, the Bank and the Employee have previously entered into an Amended and Restated Employment Agreement dated November 13, 2014, which has been amended by an amendment dated as of May 28, 2015 (the " Employment Agreement "). B.Employee is currently employed by the Company as its Chairman, President and Chief Executive Officer and by the Bank as its Chairman. C.The Company and the Bank desire, with Employee's assistance, to implement a succession plan with respect to Employee's employment, and Employee desires to provide such assistance. D.The Company and the Bank desire to continue to employ Employee pursuant to the terms of the Employment Agreement, as amended hereby, and Employee desires to continue to be employed by the Company and the Bank pursuant to such terms until Employee's retirement as of the Company's 2018 annual meeting of shareholders (the " Retirement Date "). E.The Employers believe that entering into this Agreement is in the best interest of their respective shareholders. F.The Employee believes that entering into this Agreement is in his best interest. TERMS OF AGREEMENT In consideration of the mutual covenants and obligations set forth in this Agreement, to induce the Employee to remain in the employment of the Employers, and for other good and valuable consideration, the Employers and the Employee enter into this Agreement and agree as follows: 1.Section 1 of the Employment Agreement is amended in its entirety as follows: 1.
